UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6680


DARNELL TYRECE HAYES,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02299-FL)


Submitted: November 17, 2020                                Decided: November 20, 2020


Before MOTZ and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darnell Tyrece Hayes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Darnell Tyrece Hayes, a federal prisoner, appeals the district court’s orders denying

relief on his 28 U.S.C. § 2241 petition and his Fed. R. Civ. P. 59(e) motion in which he

sought to challenge his sentence by way of the savings clause in 28 U.S.C. § 2255.

Pursuant to § 2255(e), a prisoner may challenge his sentence in a traditional writ of habeas

corpus pursuant to § 2241 if a § 2255 motion would be inadequate or ineffective to test the

legality of his detention.

       [Section] 2255 is inadequate and ineffective to test the legality of a sentence
       when: (1) at the time of sentencing, settled law of this circuit or the Supreme
       Court established the legality of the sentence; (2) subsequent to the prisoner’s
       direct appeal and first § 2255 motion, the aforementioned settled substantive
       law changed and was deemed to apply retroactively on collateral review; (3)
       the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2) for
       second or successive motions; and (4) due to this retroactive change, the
       sentence now presents an error sufficiently grave to be deemed a fundamental
       defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018), cert. denied, 139 S. Ct. 1318

(2019).

       We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. Hayes v. Andrews, No. 5:18-hc-02299-FL

(E.D.N.C. Aug. 20, 2019 & Mar. 16, 2020). We deny Hayes’ motions for appointment of

counsel and for oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED



                                              2